UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-9425-GW (SK) Date October 20, 2020

 

 

Title Quinton Marcel v. D. Davey

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Petitioner is a California state prisoner who filed a “protective” petition under 28 U.S.C.
§ 2254 challenging his convictions for first degree residential burglary and other firearm and
ammunition-related crimes. (ECF 1 at 1-2). But even a protective petition must “specify all
the grounds for relief available to the petitioner” and “state the facts supporting each ground.”
Rule 2(c) of Rules Governing § 2254 Cases. Here, Petitioner left that part of the form petition
blank, specifying no grounds for relief. (Id. at 5-7). Petitioner cannot satisfy Rule 2(c) by
attaching documents to the petition (ECF 3) with no explanation or incorporation by reference.
See Blue v. Montgomery, 2019 WL 6194840, at *1 (C.D. Cal. June 5, 2019) (dismissing with
leave to amend where petitioner attached state court filings but identified no claims in the
petition). Though the Court liberally construes pro se pleadings, it cannot “engage in a tenuous
analysis in order to attempt to identify and make sense of” the petition. Hines v. Napolitano,
2007 WL 2859745, at *1 (S.D. Cal. Sept. 26, 2007); see Hernandez v. Montgomery, 2020 WL
5875025, at *1 (C.D. Cal. July 6, 2020) (dismissing with leave to amend where petitioner “[left]
the court and respondent to guess which grounds he intends to assert”).

For these reasons, Petitioner is ORDERED TO SHOW CAUSE on or before
November 19, 2020 why the petition should not be dismissed for failure to comply with
Rule 2(c). To discharge this order, Petitioner must file a First Amended Petition that
separately states each ground for relief and the constitutional basis for each claim. Form CV-
69, the Central District’s standard habeas petition, is attached for Petitioner’s use.

Failure to comply with this order may lead to involuntary dismissal of the

petition for failure to prosecute and obey court orders. See Fed. R. Civ. P. 41(b); L.R.
41-1.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
